Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on October 21, 2022.
Claims 1-11 are currently pending. Claims 1 and 11 have been amended.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsubaki et al. (US 2013/0288091) in view of Endo et al. (DE19934109) (Endo).
Regarding claim 1, Tsubaki teaches a temperature sensor, comprising:
a printed circuit board (flexible board) (5A) (see Abstract and paragraphs 0009-0014, 0057-0061, 0064-0066, 0073, 0078-0081 and Figures 5A-11B);
a measuring resistor (thermistor) (1A) soldered (solder layer) (54) onto the printed circuit board (flexible board) (5A) (see paragraphs 0061, 0073, 0082 and Figures 5A-11B); 
and a cover plate (cover layer) (53) fastened onto an end region of the printed circuit board (circuit board) (5A), the cover plate (cover layer) (5A) having a recess (opening) (H) in which the measuring resistor (thermistor) (1A) sits (see Abstract, paragraphs 0011-0012, 0060-0061, 0081-0082 and Figures 5A-5B and 6-11B).
However, Tsubaki does not explicitly teach the cover plate providing stiffening of the end region.
Endo teaches the cover plate (stabilizing foil) (19) providing stiffening of the end region of the printed circuit board (sensor film) (20) (see page 5, lines 3-19 and Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Tsubaki with the cover plate providing stiffening of the end region as taught by Endo.  One would be motivated to make this combination in order to provide mechanical strength to the temperature sensor to prevent damage and breakage of the printed circuit board as known in the art.
Regarding claim 2, Tsubaki further teaches the printed circuit board (flexible board) (5A) being a plastic film (polyimide) having metallic conductor tracks (wiring conductor layer) (52) (see paragraphs 0057-0059 and 0080 and Figures 5A-5B, 11A-11B).
Regarding claim 3, Tsubaki further teaches the printed circuit board (flexible board) (5A) being made of polyimide (polyimide) and has metallic conductor tracks (wiring conductor layer) (52) (see paragraphs 0057-0059 and 0080 and Figures 5A-5B, 11A-11B).
Regarding claim 4, Tsubaki further teaches the cover plate (cover layer) (53) covers only one end section of the printed circuit board (flexible board) (5A) (see Figures 5B and 8).
Regarding claim 5, Tsubaki further teaches the printed circuit board (flexible board) (5A) being reinforced at one end section by a plastic plate (base layer) (51) on its underside facing away from the cover plate (cover layer) (53) (see paragraph 0057-0059, 0062, 0064-0066 and 0078-0080 and Figures 5A-5B, 6-7, 9-11B).
Regarding claim 6, Tsubaki further teaches the printed circuit board (flexible board) (5A) forms a flat cable connector (external connection terminal) (55) (see paragraph 0071 and Figures 5B and 8).
Regarding claim 7,  The temperature sensor according to claim 6, the printed circuit board (flexible board) (5A) being reinforced at an end section which forms the flat cable connector (external connection terminal) (55) by a plastic plate (base layer) (51) attached to its underside (see paragraphs 0058-0060 and 0071 and Figures 5A-5B and 8).
Regarding claim 8, Tsubaki further teaches the temperature sensor being configured between its two end sections as a flat cable (ribbon-shaped form) (see paragraph 0071 and Figures 5B and 8).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of Endo and in further view of De la Prieta et al. (EP 11980033) (hereinafter De la Prieta).
Regarding claim 9, the prior combination teaches all the limitations of claim 1.
However, Tsubaki as modified by Endo does not explicitly teach the printed circuit board being reinforced in the region of the end section which forms the flat cable connector by a second cover plate.
De la Prieta teaches a printed circuit board (flexible printed circuit board) being reinforced in the region of the end section which forms the flat cable connector (flat cable connector) by a second cover plate (metal reinforcement plate (5) and locking body (10)) (see paragraphs 0001, 0031 and 0034-0036 and Figures 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to reinforce the printed circuit board as taught by the prior combination in the region of the end section which forms the flat cable connector by a second cover plate as taught by De la Prieta. One would be motivated to make this combination in order to prevent damage and breakage of the printed circuit board as known in the art. 
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Tsubaki as modified by Endo and De la Prieta does not explicitly teach the second cover plate having a grip hole.
De la Prieta teaches the second cover plate (metal reinforcement plate (5) and locking body (10)) having a grip hole (engagement hole) (016) (see paragraphs 0001, 0031 and 0034-0036 and Figures 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the second cover plate as taught by the prior combination with a grip hole One would be motivated to make this combination in order to hold the second cover plate in place.
Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the closest prior art Tsubaki, Endo and De la Prieta fail to specifically teach or render obvious the invention as claimed.  The specific limitation of said cover plate having a recess in which a measuring resistor is arranged; wherein a second end section of the printed circuit board is stiffened by a plastic plate attached to a lower face of the printed circuit board, said second end configured as a flat cable connector; and wherein the first and second cover sections cover only the first and second end sections of the printed circuit board, respectively, whereby the intermediate section is not covered by the first or second cover of independent claim 11, when combined with the limitations of  a printed circuit board comprising a plastic film carrying conductor tracks, an intermediate section of the printed circuit board forming a flat cable; wherein a first end section of the printed circuit board is stiffened by a cover plate fastened to an upper face of the printed circuit board also in claim 11 distinguish the present invention from combined prior art.
Hence, the prior art of record fails to teach the invention as set forth in claim 11. The examiner cannot find teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues in pages 4-5 of the Remarks that:
“Tsubaki clearly teaches “a flexible thermistor.” The need for the thermistor to be flexible is stressed throughout the Tsubaki document. Indeed, the second recitation of claim 1 of Tsubaki requires a flexible thermistor. One of skill in the art looking for a way to improve the Tsubaki temperature sensor thus would have been disinclined to change the flexible resistor and mount it in a stiffened end portion of a cover because the flexibility sought and taught by Tsubaki would be lost. The Tsubaki temperature sensor is intended to be wrapped around, e.g., cylindrical devices as depicted in Fig. 9 of Tsubaki. See, e.g., in re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) (error to find obviousness where modifying a reference destroys the function or intended purpose of the device disclosed in the reference); M.P.E.P. § 2143.01 (“If the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.”). Modifying Tsubaki to mount the thermistor in a recess in a stiffened cover plate would defeat the intended purpose of Tsubaki, and a skilled artisan thus would not have been inclined to make such modification.”
This argument is not persuasive.
The Examiner asserts that nowhere in the references applied nor Tsubaki preclude, criticize, discredit or discourage providing “the cover plate providing stiffening of the end region”, therefore it is not teaching away from the cover plate providing stiffening of the end region.
Tsubaki teaches all the limitations of newly amended claim 1, except the cover plate providing stiffening of the end region.
Endo is used as secondary reference for its teaching of the cover plate providing stiffening of the end region.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Tsubaki with the cover plate providing stiffening of the end region as taught by Endo.  One would be motivated to make this combination in order to provide mechanical strength to the temperature sensor to prevent damage and breakage of the printed circuit board as known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855